Case 8:19-cv-01998-JVS-JDE Document 37-4 Filed 10/21/19 Page1of9 Page ID #:3094

any oplien-or-right substanlially-cimllarthereto, allherie—axlendihe. term-al- thie-Sublease:-to-renewhis Sublease, to-purchase-the

Premicec-or-teoase of purchase-adjacent-propery whieh-Gublessormay-own-or-lA-which-S has-an-interestthea-Subh
shall-pay-—te -Broker- e-lee—in--accardance—mith-the-seheduie—ol- Braker-in—effeci-al-the time—of-Ure—exemutign—Lihie-~Sublease --
Notwilhstanding-theferegeing,Sublecsers obligallenurider-thie-Paragpraph-is-limitedio.atraneaction-in whisk Sublesser-ie-acting-8e-a
Subleseer; lessoror-seller:

—— oF

 

 

 

 

CAM Ein OL Bryeel her tlogse-Or-Gale
&ny-adjagent- property whish-Masior-Lessorowne-onin-which ithesan interaet,-than-ae-t0-any-of-baid-\ransactions-Master-4eceor-chall
payto-Brelore feet cash,-in accordance with-lhe echedule-allached-lo-suoh-brokerage-fee-agreantent:

9:d—Any fee-due-from-Sublessor-or-Master-Lessor-heraunde+-shall-be-due-and-payable uporthe-exercise-otany-eption-te
exiend-or+enew-upernthe execullan-o-any new-ieacée,orrinihe-evant-eta-purahaseat.lheclose.o-ascrow:
-—§.4—Any-lransteree-of Sublessereaterestin-this Sublease,-of of-Master-Lessorc-interestinithe Matiartease;-by-accepling
an-aesignment-ihereofshalt-be-deemed-te-have-asaymed-ihe-raspective—obligations—ol_Sublos¢or_or- Maeter—Lessorunder.-lhis
Paragraph 6—B rekerchall.be-deemedtobe-a Ihiad- pany beneciary-olhis paragraph-2,

10, Representations and tndemnities of Broker Relationships. The Parlies each represent and warrant! lo the other that II has
had no dealings with any person, firm, broker or finder (other [han the Brokers, If any) in connection with this Sublease, and that no
one other than sald named Brokers Is enlilied lo any commission or finders fee in conneclion herewith. Sublessee and Sublessor do
each hereby agree to indemnify, protect. defend and hold the other harmless from and against flability for compensation or charges
which may be claimed by any such unnamed broker, finder or other similar party by reason of any dealings or actions of the
indemnilying Party, Including any costs, expenses, altorneys' foes reasonably incurred with respect thereto.

 

11. Attorney's fees. If any Party or Broker brings an action or proceeding Involving the Premises whether founded In tort,
contract or equity, or lo declare rights hereunder, the Prevalling Party (as hereafter defined) in any such proceeding, action, or appeal
thereon, shall be entitled to reasonable allomeys' fees. Such fees mey be awarded in the same suil or recovered In a separate sult,
whether or nol such action or proceeding Is pursued to decision or judgment. The term, “Prevalling Party” shall include, without
limitation, e Party or Broker who substantlally obtains or defeats the relief soughl, as the case may be, whether by compromise,
selllement, judgment, or ihe abandonment by the other Party or Broker of ils claim or defense. The attomeys' fees award shall nol be
computed In accordance wilh any court fee schedula, bul shall be such as to fully reimburse all attorneys’ fees reasonably Incurred. In
addition, Sublessor shall be entitled to atlomeys' fees, costs and expenses incurred in the preparation and service of nolices of Default
and Consultalions In connection therewith, whether or not a legal action is subsequently commenced In connection with such Default or
resulting Breach {$200 Is a reasonable minimum per occurrence for such services and consultation).

12. No Prior of Other Agreements; Broker Disclaimer. This Sublease contains all agreements between the Parties with
respect lo any matter mentioned herein, and no other prior or conlamporaneous agreement or understanding shall be effective.
Sublessor and Sublessee each represents and warrants to the Brokers thal II has made, end Is relying solely upon, its own
investigation as to the nature, quality, character and Rnancial responsibility of the other Party to this Sublease and as to the use,
nature, quality and character of lhe Premises. Brokers have no responsibility with respect lhereto or wilh respect to any defaull or
breach hereof by elther Party. The liability (Including court coals and atlomeys' fees), of any Broker with respeci to negotiation,
execullon, delivery or performance by ellhar Sublessor.or Sublessee under this Sublease or any amendment or modification hereto
shall be limited to an amount up to the fee received by such Broker pursuant to this Sublease; provided, however, that the foragoing
limitation on each Broker's liability shell nat be applicable to any gross negligence or willful misconduct of such Broker.

13. Accessibility; Americans with Disabilities Act.

(a) The Premises: & have not undergone an inspection by a Certified Access Specialst (CASp). O have
undergone an inspection by a Cerilfied Access Specialist (CASp) and it was determined (thal the Premises met all applicable
consiruction-related accessibility standards pursuant to Callfomla Civil Code §55.51 ef seq. O have undergone an inspection by a
Certified Access Specialist (CASp) and It was determined lhal Ihe Premises did not meel all applicable construction-+elatad
accessibility siandards pursuent to Califomia Civil Code §55.61 et seq.

(b) Since compliance with the Americans with Disabilities Aci (ADA) Is dependent upon Lessee's specific use
of the Premises, Lessor makes no warranty or representation 8 lo whether or nol tha Premises comply with ADA or any similar
legislation. In the event that Lessee's use of the Premises requires modifications or additions to the Premises In order to be In ADA
compliance. Lessee agrees lo make any such necessary modifications andior additions atLesses's expanse.

ION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AIR COMMERCIAL REAL ESTATE
ASSOCIATION OR BY ANY REAL ESTATE BROKER AS TO THE LEGAL SUFFICIENCY, LEGAL EFFECT, OR TAX
CONSEQUENCES OF THIS SUBLEASE OR THE TRANSACTION TO WHICH IT RELATES. THE PARTIES ARE URGED TO:

1. SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS SUBLEASE.

2. RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE CONDITION OF THE PREMISES. SAID
INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED TO: THE POSSIBLE PRESENCE OF HAZARDOUS SUBSTANCES,
THE ZONING OF THE PROPERTY, THE STRUCTURAL INTEGRITY, THE CONDITION OF THE ROOF AND OPERATING
SYSTEMS, AND THE SUITABILITY OF THE PREMISES FOR SUBLESSEE'S INTENDED USE.

 

 

 

WARNING: IF THE SUBJECT PROPERTY IS LOCATED IN A STATE OTHER THAN CALIFORNIA, CERTAIN PROVISIONS OF
THE SUBLEASE MAY NEED TO BE REVISED TO COMPLY WITH THE LAWS OF THE STATE IN WHICH THE PROPERTY IS
LOCATED.

Executed at: E ted at:

On: . . On:

By SUBLESSOR: By SUBLESSEE:

Guaranteed Rate Inc., a Delaware corporationonsumer Advocacy Center, -
dba Premiere Student Loan Center —

é
By: _¢. Ly a a . By: ye We
Name Printed: 5 Name Printed: __ “Kain GJ
Tite: Clie veut ct nef vet Fhe Title: 1G Ce.

 

 

 

 

 

By: . By:
ge PAGE 5 OF 6 kw
INITIALS . INITLALS
©2001 - AAR COMMERCIAL REAL ESTATE ASSOCIATION - FORM SBMT-3-0945E
Evers Decl. - Attachment A Pl. Ex. 63

p. 1717
Case 8:19-cv-01998-JVS-JDE Document 37-4 Filed 10/21/19 Page 2 0f9 Page ID #:3095

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name Printed: .. Name Printed:

Tithe: Title:

Address; 3940 N Ravenswood Ave, Chicago, .I Address:

60613, Attn: Scotl Ubersox & Legal Dane. : .

Telephone:(713 ) 526-6360 . Telephone:(___)
Facsimilex__) Facsimile:(___)

Email: realestate@rate.com Email:

Email: Email:

Federal ID No. a __. —_..-s- FedaraliD No.

BROKER: BROKER: : ' ‘
Cushman & Wakefield of California Inc. - Kidder Mathews

Attn: Blake Garratt & Christopher Bosley Alin: Ted Sawyer

Title: Title:

Address: ___ Address:

Telephone:(_ ss) Telaph { —
Facsimile:(__ ) Facsimile;(___)

Emali: Email:

Federal ID No. Faderal ID No.

BrokerlAgent BRE License #: - ___ Broker/Agent BRE License #:

 

 

Consent lo lhe-above-Sublease-is-hereby-giver:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Execuled—at Execuled—a-

Ope

By MASTER LESSOR: By GUARANTOR(S):
Spectrum Office Properties I1, LLC as By:

successor in interest to The Irvine Company Name Printed:

By+ —— Address:
Name-Prnied

Fille

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hod By:
Name Printed:
Address:
Faiephanad +
Faesimite:(——>
&mal|-— =
FederalONe-

 

 

NOTICE: These forma are often modified to‘meal changing requiremants of tew and Industry needs, Always write or call to make gure you
are utilizing the most current form: AIR Commercial Real Estate Association, 500 N Brand Bivd, Sulte 900, Glendale, CA 91203.
Telephone No. (213) 687-8777. Fax No.: (213) 687-8616.

Copyright 2001 By AIR Commercial Real Estate Accoclation.
All Aehas reserved, No part of these works may be reproduced In any form without permission in writing,

A . PAGE 6 OF 6 jew

anes initiaLs—

62001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION FORM SBMT-5-05/15E
Evers Decl. - Attachment A Pl. Ex. 63

p. 1718
Case 8:19-cv-01998-JVS-JDE Document 37-4 Filed 10/21/19 Page 3o0f9 Page ID #:3096

 

ADDENDUM

Date: November 4, 2016

By and Between Guaranteed Rate Inc.
(SubLessor)

(SubLessee) Consumer Advocacy Center, dba, Premiere SLudent Loan Center

Address of Premises: 173 Technoloyy Drive, Suite 202
Irvine, CA 92618

Paragraph

 

In the event of any conflict between [he provisions of this Addendum and the printed provisions of the Lease, this Addendum shall
control.

Paragraph \4

Base Rent Schedule

Period Monthly Base Rent
12/2016 - 1/30/2017 $18,000.00
12/1/2017 - 1/30/2018 $18,540.00
12/1/2018 - 1/30/2019 $19,096.20
12/1/2019 - 2/28/2020 $19,669.09

Paragraph 15

Security Deposit

Sublessee shall deposit with Sublessor upon execution herepf the Security Deposit as security for Sublessec's
faithful performance of its obligations under this Sublease. If Sublessee falls to pay Rent, or otherwise
Defaults under this Sublease, Sublessor may use, apply or retaln all or any portion of said Security Deposit for
the payment of any amount already due Sublessor, for Rents which will be due In the future, and/ or to
relmburse_or compensate Sublessor for any llabllity, expense, loss or damage which Sublessor may suffer or
incur by reason thereof. If Subleseor uses or applies allor any portion of the Security Depoelt, Sublessee shall
within 10 days after written request therefor deposit monies with Sublessor sufficlent to restore sald Security
Deposit to the full amount required by this Sublease. Should the Agreed Use be amended to accommodate a
material change in the business of Sublessee or to accommodate a sublessee or assignee, Sublessor shall have
the right to Increase the Security Deposit to the extent necessary, in Sublessor's reasonable judgment, to
account for any Increased wear and tear that the Premises may suffer as a result thereof. If a change in
control of Sublessee occurs during this Sublease and following such change the financial condition of Sublessee
is, in Sublessor's reasonable judgment. significantly reduced, Sublesece shall deposit such additional monles
with Sublessor as shall be sufficient to cause the Security Deposit to be at a commercially reasonable level
based on such Change in financial condition. Sublessor shall not be required to keep the Security Deposit
separate from Its general accounts, Within 30 days after the expiration or termination of this Sublease,
Sublessor shall return that portion of the Security Deposit not ueed or applied by Sublessor. Subleseor shall
upon written request provide Lessee with an accounting showing how that portion of the Security Deposit that
was not returned was applied. No part of the Security Deposit shall be considered to be held In trust, to bear
interest or to be prepayment for any monies to be pald by Sublessee under this Lease. THE SECURITY DEPOSIT
SHALL NOT BE USED BY SUBLESSEE IN LIEU OF PAYMENT OF ANY MONTH'S RENT,

If Sublessee Is not in Default or late In Rent at any time prior, the Security Deposit shall be reduced to

x - PAGE 1 OF 4 fw

INITIALS . INITIALS

 

 

Evers Decl. - Attachment A / Pl. Ex. 63
p. 1719
Case 8:19-cv-01998-JVS-JDE Document 37-4 Filed 10/21/19 Page 4of9 Page ID #:3097

$42,408.58 at start of month 13 of the Term. Such reduction shall be applied to month Rent inclusive of
Common Area Operating Expenses or, in Subleesor'e sole discretion, to Sublessee's unpald charges. If
Sublessee is not in Default or late in Rent at any time prior, the Security Deposit shall be reduced to
$19,650.00 at the start of month 25 of the Term. Such reduction shall be applied to month 25 Rent Inclusive
of Common Area Operating Expenses or, In Sublessor's sole discretion, to Sublessee's unpaid charges. In no
event shall Subles6ee be entitled to a refund under this section.

Sublessor's obligations and Sublessee's right with respect. to the Security Deposit shall be governed by the
terms of this Sublease, and Sublessee hereby waives all rights it may otherwise have under Californta Civil Code
Section 1950.7 or any similar or successor laws.

Paragraph 16
Tenant Improvements

A) Sublessor at Sublessor's sole cost and expense shall construct a wall to separate the sulte as depicted on
Exhibit A. Sublessor to perform work per Landlord's approval.

&) Sublessee shall be responsible for removing all corporate signage and patch walls where It relates to signage
removal.

Paragraph 17
Consent of Master Tenant

17.1 |n the event that the Master Sublease requlres that Subleesor obtain the consent of Master Tenant to
any subletting by Sublessor then, this Sublease shall not be effective unless, within 10 days of the date hereof,
Master Tenant signe this Sublease or otherwise consents to thle Sublease in writing, thereby giving Its
consent to this Subletting. | :

17.2 In the event that the obligations of the Sublessor under the Master Sublease have been guaranteed by
third parties then neither this Sublease, nor the Master Tenant's consent, shall be effective unless, within 10
days of the date hereof, said guarantors sign this Sublease or otherwise consents to this Sublease in writing
thereby giving their consent to this Sublease.

17.3 In the event that Master Tenant does give such consent then:

(a) Such consent shall not release Sublessor of Its obligations or alter the primary liability of Sublessor
to pay the Rent and perform and comply with all of the obligations of Subleséor to be performed under
the Master Subiesse.

(b) The acceptance of Rent by Master Tenant from Sublessee or any one else llable under the Master
Sublease shall not be deemed a walver by Master Tenant of any provisions of the Master Sublease.

c) The consent to this Sublease shall not constitute a consent to any subsequent subletting or
assignment.

(a) In the event of any Default of Sublessor under the Master Sublease, Master Tenant may proceed
directly agalnst Subleseor, any guarantors or any one else llable under the Master Sublease or this
Sublease without first exhausting Master Tenant's remedies against any other person or entity llable
thereon to Maeter Tenant.

(¢) Master Tenant may consent to subsequent eublettings and assignments of the Master Sublease or
this Sublease or any amendments or modifications thereto without notifying Sublessor or any one else
liable under the Master Sublease and without. obtaining their consent and such action shall not relieve
such persons from liability.

(f) In the event that Sublesgor shall Default In Its obligations under the Master Sublease, then Master

2 | . , .
é : “ PAGE 2 OF 4 pw
intial inm™mAaLs

Evers Decl. - Attachment A Pl. Ex. 63

p. 1720
Case 8:19-cv-01998-JVS-JDE Document 37-4 Filed 10/21/19 Page 5of9 Page ID #:3098

_Tenant, at Its option and without being obligated to do so, may require Sublessee to attorn to Master
Tenant in which event Master Tenant shall undertake the obligations of Sublessor under thls Sublease
from the time of the exercise of said option to termination of this Sublease but Master Tenant shall
not be liable for any prepaid Rent nor any Security Deposit paid by Sublessee. nor shall Master Tenant
be liable for any other Defaults of the Subleésor under the Sublease.

17,4 The signatures of the Master Tenant and any Guarantors of Sublessor at the end of this document shall
constitute thelr consent tothe terms of this Sublease.

17.5 Master Tenant acknowledges that, to the best of Master Tenant's knowledge, no Default presently exists
under the Master Sublease of obligations to be performed by Sublessor and that the Master Sublease is In full
force and effect.

17.6 In the event that Sublessor Defaults under its obligations to be performed under the Master Sublease by
Sublessor, Master Tenant agrees to deliver to Sublessee a copy of any such notice of default. Sublessee shall
have the right to cure any Default of Sublessor described In any notice of default if Sublessee does so within
the same number of days set forth in the notice of default given to Sublessor, If such Default Is cured by
Sublessee then Sublessee shall have the right of reimbursement and offset from and against Sublessor.

Paragraph 1&
Furniture, Fixtures & Equipment

Sublessee shall have the right to use the furniture, fixtures, equipment and cabling depicted on Exhibit A
(collectively, "FF&E") during the Term for no additional cost: provided, however, that (1) Sublessee acknomedges
that Tenant has made no representation or warranty concerning the safety, condition, functionality, or fitness
for a particular use of the FF&E and Sublessee assumes the risk for the use of the same by Its employees,
agents and gueste and any personal property or physical injury that may result therefrom, (il) Sublessee shall
maintain such FF&E In the same condition as such FF&E Is on the Commencement Date, reasonable wear and
tear excepted, and shall be reaponsible for any damage to such FF&E, (lil) Sublessor shall retain ownership and
title to such FF&E throughout the Term, but last day of the Term, ownership and title to the FF&E (other than
any cabllng included therein) Shall automatically be veoted In Sublessee without any consideration therefor so
long aS an Event of Default is not existing as of the firat anniversary of the Term, and (iv) If the ownership and
title to the FF&E (other than any cabling, included therein) so vests in Sublessee, Sublessee shall remove the
FF&E (other than any cabling Included therein) from the Promises upon the expiration of the Term. Sublessee
acknowledges that the FF&E shall be conveyed "AS |S," "WHERE IS," AND "WITH ALL FAULTS" as of the last
day of the Term, without any express or implied representation or warranty of any kind whatsoever, including
but not limited to, condition, fitness for use, fitness for any particular purpose, merchantability, or as to
compliance with specification, suitability, performance, design, absence of defects, operation or
non-infringement or patent, copyright, trademark or other intellectual property rights of the FF&E (or any part
thereof), or any other warranty, express or implied, and that Sublessee shall rely solely on its own Independent
investigations and inspections of the FF&E and not in reliance on any information provided by Sublessor or
Sublessor's agents.

Paragraph 19

Rent Abatement

Provided no event of Default existe on the part of Sublessee, Sublessor agrees to abate Sublessee’s Base Rent
for months 38 and 39 of the Term. Sublessee shall remain responsible for applicable Common Area Operating
Expenses and Utilities and all other rights and obligations shall remain In full force and effect.

Paragraph 20

Notices

All notices, consents, requests, demands and other communications required or permitted.hereunder (a) shall
be in writing; (b) shall be sent (unless otherwise provided) by messenger, certified U.S. mall, or a reliable

_ 3 PAGE 3 OF 4 4

INITIALS INITIALS

Evers Decl. - Attachment A Pl. Ex. 63
p. 1721
Case 8:19-cv-01998-JVS-JDE Document 37-4 Filed 10/21/19 Page 6 of9 Page ID #3099

overnight courier service such as Federal Express, charges prepaid as applicable, to the appropriate
addrees(es) or number(s) set forth below: and (c) shall be deemed to have been given on the date of receipt (or
refusal) by the addressee (or, if the date of receipt is not a business day, on the firet business day after the
date of receipt), as evidenced by a recelpt executed by the addressee (or a responsible person in his or her
office), the records of the person or entity delivering such communication or a notice to the effect that such
addressee refused to claim or accept such communication, if sent by messenger, U.S. mail or overnight courier
service. The parties acknowledge that notices may be sent by electronic means, but must be sent concurrently
by messenger, certified U.S. mall, or a reliable overnight courier service as provided in this section. All such
communications shall be sent to the respective parties at their address below, or to such other addresses or
numbers as any party may inform the other by giving five (5} business days’ prior written notice.

 

 

,-, Bublessor: Sublessee:
Guaranteed Rate, Inc. Consumer Advocacy Center dba
Attn: Scott Ubersox . Premiere Student Loan Center
3940 N Ravenswood Ave =
Chicago, I. 60613 Yew
And

Guaranteed Rate, Inc.
Attn: General Counsel
3940 N Ravenswood Ave
Chicago, IL GO613

PAGE 4 OF 4 , kw

Evers Decl. - Attachment A Pl. Ex. 63
p. 1722
O
©
wn
oO
co
bk
co
O°
<
Oo
bk
co
o
co
qa
<
”n
qa
O
mM
0
oO
oO
c
3
io)
=}
=
w
~]
is
7
Oo
Q
bk
Oo
eee,
IN)
| el
nee,
bk
co
U
©
©
Oo
~]
oO
oO
co
U
a

EXHIBIT

IB

AIRCR2

 

 

 

 

 

 

 

 

El
STANDARD MULTI-TENANT OFFICE LEASE - NET
LsBaslc Provisions ("Saite Provicions”). -
1.1 Pertias, This Loses (tamse"), dated for reference anuary 19, 2018 sinmade ty and tanqary_ Stivers Iny ent
("Letsee"], [collectively the “Pertias", or individually a "Party").
1.2{a) Premises: That certain portion of the Project (us defined below), commonly known as (ttreat address, suite, city, stete)}: 8 Hughes Parkway
—PEremisas"). The Premises are located in the County of Or an g@__apd.condaet of approsimiately
—LO.054. rentable square feet end approcirustely —9.1.99__. useahie square feat. tn eddidon to Laszas's rights to use and occupy the Pramivan ot
heretrsfarrgpaecified, Lerres shell have coprexctucive rights to the C Areas (asc fined h h 2.7 below) ot hereinafter specified, but shall not have any
rights to the rool the exturlar walls, the ene ahove tha dropped callings, or the utiity racaieys of the busiding containing the Premises ("Butldiag”) or to eny other
bullding’s in the Project. The Premises, the Building, the Cannon Areas, the land upon which theyarelocsted, along with all other buddings and Imornvernénts
therean, are herein collectively referred toas thé “Project.” The Project comskcis of —43,-560— renubls feat. also Parnere
_H/A____ perresesved space. (See Parngreph 2.6]
13 Tem: four (4). yearsand three (3) __ months (original Term"jcommencing March 1, 2018 _ ("Commencement Date")
andending May 31, 2022_ ("Expiretion Date"). [See slsoPerégraph §)
14 Early Possession: i the Premisesere salable Lecone may h cdusive paxtession of the Pramé dng February 23, 2018_
("Earty Possextion Date"). (Sco also Peragraphs 3.2 end 3.5)
LS @eseRea: $10,557.00 per month{"Base Rent’), psyblaonthe Ist day ofesch monthcomimendrg March 1, 2018 _.
{See atta Paragraph 4)
(Fthis boxts checked, there are provisions In this Lease for the Base Rent to ba adjusted, See Paragraph _ 50
16 Cessee's Sharaf Operating Opesec: twenty- four po int seven _ percea(_ 24,7 __' 3) PLcssme's Shere”) In the evert that
that she of the Premises and/orthe Project afe moditled during tha torm of this Lease, Leasor shell recalculate Lessea’s Shere torefiect such ruodBastion,
1.7) Bese Rentend Other Moslet Pald Upon Geecution
(e) BeseRent _$10,557,00_ fortheperod March 1, 2019..
{b) OpsratingExsenses: $7,942 ,00. forthe period March 1, 2018.
fd SeumityDepom: $12,689, 60_ (Securty Depoth’). (see also Peragreph 5)
(d) Paring: for the parlod .
(e) Other tor
(3) Total Dus Upon Gxscation of tals Laase: £32, 088.60 _.
18 Agead Use General office and adminiotrative purposen. . (seeslsoParsgrph 6)
19 tasuring Party. Lestoris the “inaaring Party", (See sito Paregraph a)
1.10 Real Estate Brokert. (Ses also Paragraph 15 and 25)
(s) Ragresentation: Tha following real extute brokers (the "Broters”)and brokaregs relationship: exist In this transection (chack epaiicable boxes):
KA NaI Capital, Inc. represed Lessor erdushvely ("Lestor’s Broker");
— QA “a-wed Realty Group. represent tetees axksivel (enee's trkar" or
— Pephsents both Lessor snd Lessen (“Dual Ageacy").
©) Poynen Paymentto @rokers. Upon eaesAion apd dairy of this rare by both Parties, Lansar shall pryto the Brokers the brobenge fee agreed tola «
separate written agreement [or If there is no such agreement, the surn of % of the total Bare Rent] fof the brobrage services pandared
bythe Broker.
1.41 Guarentee The obligations of the Lessee under this Lease shell be gustinteed by Kaine Wen _ [Guerentor"). (See abo Paragraph 37)
1.22 Business Hours for the Pulding 7 arto 6 pm, Mondays through Frideys [except Bullding Holidays) end 9 a.m. to
de. PM, On Sahardays [except Butiding Holidays). “Balidieg Holidays” shall mean the dates of atnewetion of New Yasr's Dey, President's Dey, Mernortel Dey,
Independance Day, Labor Day, Thankegiving Day, Christmas Ouy-end Martin Luther King Day...
1.14 Lessor Supp Nowhthatanding the provisions of Paragraph 11.1, Lessor is NOT obligsted to provide the folowing within tha Pramlses:
Janitorial services
Blecaricity
CA orner tweety: Telephone & Internet
7 ft 1,34 AiteGvwiests. Attached hereto are the following, oll of which constitute » part of this Lease:
IA an Addendum consisting of Poragrephs SAD thenuth 58. jablolpien
scusrent setof the Rules and Regulations;
O a Work letter;
| ajankostal schedule;
other (xpecify): ‘
2 Premises,
2.4 betting. Lessor h hereby Weeses to Larsen, and Lassen haraby leases tcomLestoy, the Preenbbes, for the term st the venta, and upon ailof the tare,
MPehanks end conditions set forthyn this Lease. While the spproutmate footage of the F © ofthe Premisas for

purposes of-comperison, the Bare Rent stated herein is NOT tied ee erae were ek uhdedtin eabeteat dheehd ditcctadl dae bedlignined eke
diferent, NOTE: Lestee ls advised to vertfy the actual sie pripe to executing this Lanse.
22 Condition. Lessor shell deliver the Premises to Lessee in ach dition onthe G Deteor sion Oste, whichever first occurs
("Start Date"), and warrents thatthe existing electrical, plumbirg, Guuantbdse, tsden hosting ventioting code® combonivg tens systems (PHVAD"), and all otherlbern
which the. Lessor Is obliguted to construct pursuant te the Work Letter attached herata, Wamy otherthan thoes construcerd by Lessee, shall be in good operating
coodkion on said data, that the struchird elements of the root, bearing walls and foundation of the Unit shall befres of ristertel dafects, and that the Premises do not
contale hazardous levels of bay mold or tung! defined as toxic under applicable stete or federal law. Lessor ato warrants, that unless othenwive specified in writing,
Lessor is unaware of (I) any recorded Wotices of Default effecting the Premise; (i) any delinquent amount dus under any loan secured by the Premises; and (1) any
bankruptcy proceeding affecting the Prernizes.
23 Compliance. Lessor warrunts tat to tie best of es kmowtedgs the tmprovernects on the Premises and the Comenoe Areas comply with she WshSrg codes,
sppicable les, covenaht of rastrictinns of record, reg cable Requirenss #ts*) that Were in effect of the tine that each
or portion hares wes orate. Said Sarerty dows not apply tote we to uhSc tessa wil a tha Prerdaes, rocistions which may bereiead Wythe
Sorrrericares wettir Decatther Act Or wary airy tees ee eet of eee oriereny
7-3{a}) made or to be made by Lessee, NOTE: Lessee is responctble for determining wither or not the zoningand ons Applcaiie Requicancnts sr appropiate
for Lessan’s intended use, and sthnowiedges that pest uses of the Premises casy no Longer be allowed. If the Premises do not comply whthadd werranty Lazear
= shail, except a3 otharwise provided, prov tice front ttiog forth with specificity the nature and extent of such nan-compliance,
me. H the Applicable Requirements are haresfer Panged so a1 to require during tha term of this Lease the corsiruction of an addition t0 or “Pw

 

 

Page 1 of 13
INITIALS, Last Edited: 1/19/2018 4:20 PM (NTMALS
© 2017 AIR CRE All Rights Reserved. MTON-20.01, Revised 12-01-2017

Evers Decl. - Attachment B Pl. Ex. 63
p. 1723
Case 8:19-cv-01998-JVS-JDE Document 37-4 Filed 10/21/19 Page 8o0f9 Page ID #:3101

alteration of the Premises, the remediation of eny Hazardous Substance, of the pitiarcement or other phytic modification of the Premises ("Capital Expandiare’),
Lessor and Lessee shall allocate the cost of such work as follows:

(a) Subject to Paragraph 2.3{c) below, # euch Capital Expanditures pra required es 9 result of the specific end unique use of the Pronised by Lessee es
compared with uses by tanants in general, Lesree shall be fully rexgornible for the cost thereof, provided, however, that W such Capital Expendinors Is required during
tha lest 2 years of this Lezse end the cost thereof excaeds 6 months’ Base Rant, Lectee may instead terminate this Lease unless Lessor notifies Lasste, In writing,
within 10 days after receipt of Lesses's termination hotice that Lextor has elected to pay the difierence between the actual cost thereof and the amount equal to6
months' Bese Rent If Leisee elects termination, Lecsee shall immediately cease the ute of the Premises which requires such Capitel Expenditure snd deliver toLemor
written notice specifying s termination date at least 20 days thereaftee. Such termination date shall, however, inno eventbe earlier than the last day thatLessea
could legally utilize the Premises without commencing such Capital patie.

(>) Mauch Capital Expenditure Ia not the rerult of the specificand unique use of the Premises by Lesage (such as, qoverneamtelly mandated selamic

modifications}, then Lessor shall pay for such Capital Expenditure end Leums shall only be chigated to pey, each manth during thererainterofthertern of this Lense

or uny extension thereof, on the date thaton which tha Base Rant|s due, an amount.equal to 1/144th of the pottion of such costs reasonably attributable tothe

Premises, Letsee chall pay interast on the balence but may prepay Its obligation atany tine. if, however, such Ceplitel Experdiiture is required during the lest 2 years
of this Lease or If Lessor bly d that ‘Ris not icaby feasible to pay Its share thareol, Lassor shell hava the option to terminate this Lease upon
90 Gays price written notice to Lestee unless Lessee notifies Lamsor, ri writing, within 10 deys after recaipt of Lassor’s termination notice that Lessee will pay for euch
Capital Expenditure. if Lessor doar not elactto terminate, and fefls to tender Its chare of eny such Capital Expenditure, Lessee may edvenor such funds end deduct
same, with interest, from Rentuntd Lessor’y shere of euch costs have bean fully paid. if Lexere|s unable ty finance Lecsor’ssheve, or If tha balence of the Rant due
and payable farthe remainder of this Lease ts not cufficlent to Tully reituaran Lessee on an offset basis, Lessee shall have the right to terminate this Lezse upon 50

 

 

 

days written notice to Lessor,

(c) Natettheturading the above the provivions cancer ing Capital Expendin: ded'to apply only to non-vohintary, unexpected, end naw
Applicable Arquirerments. th apa pene wet ge Ln os es of wn ocr pad cers cvs uy fo
modification to the Premises then, and in that evert, hall either: (i) dlately J use or intensity of use end/ar take such other stepsas
troy ta qucoararyec alteinata the roniremnant for uch Capial Spenco or 8) complete noch Copa Gperctiture ot ks own expense. Lascwe shall hot have ery
right to terminate this Lease,

24 Acknowledgements. Leseee ackrorviaiges thet: (a) It hast ny to inspect and the » () & bas been edvtsed by -

Lessor and/or Brokers to satiety Itself with respect to tha doa ond cannot the provtoee Anctuding but not Rovted to the ahectriel, HVAC and fire aprieider
systems, securtty, environmental aspects, and compliance with Appiicabls Requirements], and thelr sultabllty for Leasee's Intended use, (c) Lessee hes made such

 

forrest y With nef tosuch samy theretor as the samme colts bo Rs exzaparey of the Proraises (i) Ris
fot relying on anj rapresertation as to the sie ofthe Prermiss mace by Brokers or Lessor, (e) the aquare foomge ot the Premises was not material to Lasree's
declon to lassethe d pay the Rent suted th 1, end (f) nether Leroy Leesor’s agents, nor Brokers have meade any oral or written reprecentafions or

 

werrentes with respect to said matters other thenas set farth in this Lease. In addition, Lessor acknowtedges that:(() Grokers hove made no reptasentations,
promises or Warranties concerning Latsae’s ability to honor the Lease or suitability tooccupy the Premises, end (ii) tt s Lessors sole respamcibiity to invedtignte the:
financial capability and/or suttability of afl propored tenants.

25 Lessee es Prior Owner/Occupent. The warranties made by Lessor In Paragraph 2 shall be of no force or effect if immectately prior to the Start Date, Leman
was the owner of occupant of the Premises. insuch event, Lecoes shall be responuible for any necessary correcthe work.

2.6 Vehicle Parking. So long a3 Lessee Is notin default, and subject tothe Rules and Reguisticns sttached harete, end ss exteblished by Lexror from time to
time, Lassen shall be entitied to rent and use the number of parking speces specified In Paragraph 1.2(b) at the rents! rete applable from time to time for monthly
parking as set by Letcor and/or its licensee,

(2) Lessee commits, perrelts or allows eny of the prohibited activities described In the Lease or tha rules then in effact, then Lector shall have tha right,
without notice, In addition.to such other rights and remedias that Itmay have, to memove or tow sway the vebicia tervalved and cherge the cost toLease, Which cost
shall be immediately pryeble upon darpand by Lanroc

{e) ‘The monthly rent per parking Spicespecified in Pacagreph 1.2{b) Is subject to change upon 30 days prior written notice to Lams. The rent for the
parking Is peyableone manth in edveace prior to the first day of wach calendar morith.

2.7 Common Aress- Deflation. The term “Common Arar” it defined es all areas and faciities outside the Premizesand within the exterior boundary line of
the Project and totertar tity peceweya and Instelletons whhin the Premises thet are provided and designated by the Leteocfrom time to time fer the genera!
Ronexclusive use of Laxsor, Lassea and other tenants of the Project and thely rezpective draployess, suppilers, shippers, customers, contractne: end imitans, including,
but not Limited to, conwmon entrance, lobbies, comidor:, steinyeis, public raffoarn, elmetors, elnators, parking erves, loading end unlosding aress, rath erase, roadways,
wallavays, driveways and landaeped srest.

2.8 Common Aress- Leteee’s Rights. Lessor grints to Lasers, for the benefit of Lassen end its Bar, st and
imitans uring term ofthis Lane, Ce nance rghtto we; in common wth others entedto Sat un, the Conan Avent es Une fom net ne
subject to any rights, powers, and privilages reserved by Lessor under the terms hereof or under the farms of ary rub e the
use of the Projact. Under no clreurtrtancas shall the right herein fronted to use the Comman Armas be deamed to include the right to store eny propeity, temporartly

Inthe Areas. Any such storage shall be permitted only by the prior written consent of Laxeor or Lexror's Gesignated agent, which consent
may be revoked at eevytimne. In the event thet any uneuthortaed storade sheloceu, then Lessor chall bave the right, without nota, in addition toeuch other right:
and remedies that It may have, to the d charge th Lessee, which cost shell belmmediatety payable upos damand by Lecror.

2.9 Common Areas- Rulesend Regulations, Lessor of such other person(s) as Lessor may appoint shallhhave the muchutive cantra!ead amagemant of the
Common Areas and shell have the right, from time totime, toadopt, modify, amend and enforce reasonable rules and reguisSons ("Rules and Regeis#ons") for the
management, safety, care, and cleanness of tha grounds, the parking and unloading of vehicles end the preservation of good ander, a1 wells for the convenience of
other cemuperts or tsnarts ofthe tdng end the Projectand thelrimnétaes. Th ‘The Larcee agrees toxbide by and confors to all euch Rules and fiagaboticers, and shell
use Its bestefforts to teat to so abide end conk Umer shall notbe rasporutble to Lessee
for the porcoeneonta uit eald ales und Rewalations ©) othar pavers ofthe Project

2.40 Common Aress- Changes. Lestor shell hove the right, in Lecsor’s sole discretion), from tims to time:

fa) To makechanges to the Common Areas, including, withovt imitation, changes in the location, sive, ahape and sumber of the labibies, windows,
stelrwarys, alr shits, elevetort, escalstors, rettroonms, dfharweys, entusnces, parking tpacm, parking areas, loeding and uniosding sress, ingrens, egress, direction of
alii, landscaped arees, wafkeaya endotty eave,

(b)  Tocloss temporarily eny of the Common Ares for rraiwaares Purposes so long as fe2sonable eccess tothe Premises remains wallabies;

{e) To designate otherland outside the bounderles of the Project to bau part of the Common Armas,

AreES,

 

 

 

{e) To usa the Common Areas whilrengapettirrimting additional tmp ! tothe Project, or eny partion tharaof; and
i) To dovnd puters nachoter ec ted mata och eter chargasn to or wlth rape to thm Common Aras ad Prefect fs Utz a tha
se of sound business Judgment, desm to be appropris
3. “Term.

3.1 Term, The Cormmmencement Dete, Expiration Date and Original Term of this Lease are es specified in Parsgraph 1.3,

3.2 Early Patrestion. Any provision herein granting Lewes Esrly Pockecdon of the Premlas br subject to and condiianed upon the Premises being available for
such possession prior to the Commencemant Date. Any grent of Early Pomaasion only conveys a noo-enciushes right bo occupy the Premises, Hf Lacews totally or
partially occupies the Premises pitor to tha Cammmencereent Oate, the obligation to pay Sase Rent shall be absted for the period of cuch Early Parpation. All other
terms of this Lease [including but not limited'to the obfigations to pay Letere’s Share of the Operating Expenses) shall ba In effect during such period. Any such Early
Possetcion shall not eMact the Expiration Data,

3.3 Delay in Possession. Lestor agrees touse [ts bert cemmerctelly reasrable aferts to deliver porsesdpn of the Premiss to Lessee by the Commencement
Date. If desplta: seid efforts, Lessor is unable to deliver pacumaion by such date, Lentor shall not ba subject to any Usbiity therefor, nor shail such failure affect the
valldity of this Lasse or change the Expiration Date. Lessee shall not; however, be obligated to pey Rent hyleraniy tes other obligetions until Lessor selivers
‘ posseasion of the Premétes and any parlod of rent abatement that Lettee would otherwire have nj from the date of delivery
continue for a period eqns to what Letseé would otherwise have enjoyed under the terms heract, Derdcan uy deysot dakey cused by the ects or omisions of
Louse. Hf possestion ls not delivered withinGO daysafser the Commencemest Dete, asthe seme may be extended under Ure terms of amy Wark Letter excited by
Parties, Lessee may. at its option, by notice In Writing within Lodzys efter the end of such 60 day perlod, cencel tis Lease, In which event the Parties shall be
ischverged from.all obRgations hereunder. If such vrftten notice is not recalved by Lastor within sald 10 dey period, Lassee's right to cancel shall terminate. if

 

 

passaysion of the Premises i not delivered whhin 120 deysatuer the Commencement Date, this Lease shall " other
Laster and Laszes, ln writing-
34 Leisee Compliafica. Lexsorshall notbe raquired to deliver possession of the Prammisex to Lestes until Lacses complies with Its obligrtion to provide
ce (Paragraph 8.5}. Pending delivery of such evidence, L shell be J to p of Rs obligations under this Levse from and efter the
Page 2 of 13 ——
TIALS, : Last Edfted; 1/19/2018 4:20 PM INITIALS
© 2017 AIR CRE. All Rights Reserved. MTON-20.01, Revised 11-01-2017

Evers Decl. - Attachment B Pl. Ex. 63
p. 1724
Case 8:19-cv-01998-JVS-JDE Document 37-4 Filed 10/21/19 Page9of9 Page ID #:3102

 

 

 

Start Date, tneluding the F of Rent, notwith ig Latsor’s election to th ding receipt of such evidence of Insuranca, Further If Lessee
Se ertee eet rchanes Srteris rea cione uirtae met pera ae bent Tioke aoe be ume eocrahcs sored peeve aad
conditions ere sattrfied,
4 = ‘Rant.

41 Rent Defined. Al abet fLesses tol wader the terms of this Lesse (except for the Security Oepos}t) are deemad to be rent ("Rent").

4.2 DEM a ee Cee
herelnatter defined, during each calendar yeer of the term of this Lease, in accordance with the following provis!
w “Operating Expense nde allest lating tothe cvmersipand operation ofthe Project cleuuted athe Project was at leas 95H occupled
Including, but not limited to, the folowlng:
() The operstion, renal, end mabtensncein neat, clean, safe, good order and condition, of the following:
(==) ‘Tha Caramon Areas, lecluding thelr surfeces, caverings, decorative Inerat, carpets, drapes and window coverings, and Including parking

 

 

areas, loading and unloading eraas, trash areas, road: 1 %, stairways, Park v3, landscaped arets, striping, bumpel, irfigatian
aystams, Common Area Sighting fetlities, bullding exartors and roofs, fencesand gates;

(bb) Al heating, slr conditioning, plumbing, slactrical agharns, ihe safety equiperers, commonkation systasra and ee
common by, orfor the benefit of, lessees or occupants of theProject, Induding ie $F
system malntenance and rapa.

(cc) The Premises and/or ery other space ocnupled by a tenant.

( The cost of trash Ctspasal, [antortal and security services, pest control services, and the costs of any environmental inspections;

a The cost of any other service to be provided by Lessor thet ls eewhere in this £ d to be an “0;

(M) The costof the premiums for theh policles d by Lexeoy p to paragraph 8 and any deductble portion of an insured loss
concerning the Gullfing or the Common Ares;

(v) The emount of the Real Property Taxes payable by Lessor pursuant to paragraph 10;

(vi) The costofwater, arwer, gas, electricity, end other publicly mandated services not separately metered;

(va) Labor, talmtet, and applicable fringe benef end costs, emrarals, supplies end took, used In malneatnig and/or cleaning the Project and
accounting and management fees attributsble to the operation of the Project;

(MQ) The costto replace equipment or capital components suchas the root fewndations or exterior walt the cow: to replace 2 Common Arto c capital

such os the petting lot paving, elevators or fences, and/or the cost of any capital t x tothe the Proj
previsions of Peregraph 2.3, Provided fided h that Hf such equipman h Aa Us fot scocorting marpacts ck 9 yourvor merothan beenar

dl £ overs 12 year period and Lesses shall not be required to pry more than Lauzes's Share of 1/14sth of the comt

rach cortlinsronens tay ova meu

[bd The cost to replace equipment orimprovemeras that haves useful Be for accounting purpares of 5 yeart or less.

(x) Reserves sat aside for maintenance, repalr and/or replacement of Common Area lmprovernents and equipment,
tb) Any lam of Operating Expense thats epectticay etrituentte to the Premises the Bultding orto say other bung in the Protect cx to the cperetion,
notepectically attributable to

 

 

 

 

 

repalrand maloterance therect, shelllbe allocated entirely to euch Premiuc, fang, or other b such item that bs
the bldg ot ony ether bung orto th operation, rpulrandrsitanaee theo sha be aqaciywcetad by amor toed tangs athe Prac.
(ec) The inclusion of the | (ts, facies and forth In euph 4.2(3) shall not be deemed to impose an obfigation upon Lesror to
elther hve sald improvements or feciTUes or to provide thote services uniess the Projact elredy hes the seme, Ltssor nlreedy provides the services, or Leszor has
f yhare in this Laas or some of them.
(a) Lassee’s Shore of Oparating Exp bby on th iy as the Bate Rent isdueh Jer, The amount of such paymentsshall be

 

basedon Lassor's estimate of the Opersting Expentes. Within 60 daysaher wen eae not more than once tech yesr) Lansor shall daitver to Lemess
feascnably detalied statement thovtas Lexsee's Shere of the actual Opersting Expanses for the preceding year. ifLente's p ‘s
Share, Lessor shall credit the smountof such over-payment agintf Lestee's (ure peymants. if Lessee's payments duting such yeaT were less then Lessae's Share,
Lessee shall pay to Lessor the amount of the deficiency within 10 days after delivery by Lessor to Leases of the statement.

{e) Operating Expenses shal not include any expanses paid by any tenant directly to third parties, or ss to which Lessor Is otherwise reimbursed by any
third party, other tenant, or by insurance procaads.

43> Peryment. Lewes shall couse payment of Rent tobe recetved by Lester In bewful money ol the United States, without offsst or deduction (exept
specifically permitad tn this Leesa), on ar belare the dey on which itis dus, Alimonetary amounts shall be rounded to the nearest whole doliac jn the ewent thet any

 

Invalce prep by Lessor is in ih ¥shall not comiiitvte a walver and Lewee shall be obfigeted to pay the amount set forth Ln this Lease, Rant for
amy period during the terra hereof which ts for leas then one full calendar month shall be prorated bated upon the ectirl umber of dexs of said month. Paymentof
‘at tx eddre d herein’ orto such ther peraont or place es Lactor may from time to Uma designate in wring. Acceptencacf a

 

paymant which bless than the amount then due shell not bee waiver of Lescor's righty to the balenceof such Rent, regress of Lesror's erelary ement of any check
socteting. In theeventthet anychack, draft, or other butrunent of peyroent given by Lazare to Lessor is dihonorad for sey reason, Laccas agrees to pry to Lesior
the eum of $25 in addition to any Late Chargé and Lector, at ts option, may require all future Rentbe paid by cashier's chack, Payments wil be applied first to accrued
late charges and attomey’s fees, second to accrued Interest, then to Base Rentend Opersting bp vy ure to any oth F
or corts,

5. Security Copasit. Lescee shall deposit with Lessor upon eancution hereof the Security Dapasit af security for Lassan's falthful performance of Its obligations
under this Laase, ff Lasses falls to pay Rant, or otherwiva Defaults vader thit Lean Lemor may use, EPpy or retain aff or wy portion of sald Security Depast for the

 

payment of sny amount alneedy dus Leatcr, for Rents which will be dee in the future, and/ orto reimis estar for erry Rabiity, expense, loat or
Gareage which Latsor may suffer or incur by reason thareal, Itassar uses oF applies all or any portion of the Security Depost, Lassee shall within 20 days after
written reqoest therefor deposit moaler with Lessor au/l4arR to restore sald Security Dapasit to the full thist Hthe Base Rent b

 

 

during the term of this Lanse, Lessee shall, upan ewritten request from Lessee, deposit additional Teonles with Lessor so that the total emount of the Seaxity Deposit
shall at 2] times bear the some proportion to the Incraared Bare Rant es the Inbial Security Depasit bore to the Initia] Bese Rent. Should the Agreed Use be emended
to acoprerodate 5 material chenge in the business of Lesteeor to accommodates subleceme or atcignes, Lessor shell have the right to icreaze the Security Depoalt
tothe extent necessary, in Lessors reasonable judgment, to account for any Increased wear and tear thet the Premises may sutfer esa result thereof. Ife change in
control of Lessee ocrurs during this Leese end following such change the fimanczi condition of Leszee Is, In Lessor’s reasormble cigment, significantly reduced, Lessee
shall depotk such edditions! monies with Lessor es shall be suificiert tacaues the SecurRy Depasit to beat acommearcaty reatovable level based on such change In
financial condition. Lessor shall not be required to keep the Security from tts g Wihias0 dayeafterthe expiration or terminsticn of
this Lease, Lessorshall return that portion of the Security Depasir not used or apped by Lessse, Lessor shall pon written request provide Leases with an accounting
showing how that portion af the Sanwity Depart that wet not teturned wee sppfied. No part of tha Security Depost shall be considered to be held in trust, tobeer

I or tabe p ymment for any to ba pad byL der this L THE SEQURITY DEPOSIT SHALL NOT BE LISED BY LESSEE IN LIEU OF PAYMENT OF
THE LAST MONTH'S RENT,

6. Dea,

64 Use Vaud natuoner poate ase rhe fnenats a ocean Wet ieieeees omertuneen sacione webench er datamaens ecrspom ater
purpote. Lessee shail not utaor perrok the use of the Presims in 2 manner thet ts urdewhul, creates d or thet:
causes damage to neighboring prenvses or propertias. Other then guide, signaland casing eye dage, Laasee chalinat Inep or allow inthe Prereiens eny pals, aniinale,
bircis, fish, or reptiles. Lessor shall not unremaonahly withhold or delay its content toany writhm request for «modification of the Agreed Use, a0 long as the seme will
not impair thestiuctural Integrity of the b of the Bullding, will not ed y atiect the mechanical, electsical, HVAC, and other systems of the Building,
enctifor will notaffect the exterior apnasreace of the Building. ‘lessor elects to withhold consent, Lassor shall within? days after such request give written
notification of same, which notice shell Incdude an exptamaticn of Lextor's objections to the change in the Agreed Usa.

62 Hazardous Substance.

a Rereremte Uses Rogue Consent. The term Hazerdods Substance” as used in this Leese shall roean any product, substance, or warte whose
1 OF ralgnse, alther by Itself or In combimation with other quteriale expectadtn be onthe Premives, |s either; (1)

patantialy inferlous to the Public health saty or weléste, the envirowumant orthe Praises, {regulated or mordtored by eny goverenantsl euthertey os Gt)» beste
for potential ability of Lassor to any governmental agency hei eid fy senna sberuisainaapeka Hazardous Substances shall Include, but

 

 

 

 

 

Sea aie andnane ere tne sone WE yp metion é Lessee shall ery ectivity In oF ori
the Primitas which constitutes a Rep Athout the exp of Lasser end tiely compares (pt Lessee’ .
all Applicable Requirements, Cnopavtubie Una” shall renon (Ft trastally use of exy sboveior b e # moreen on, hi genemtion
page3of23 0 ___
MALS Lost Edited: 1/29/2018 4:20 PM INITIALS
© 2017 AIR CRE. All Rights Reserved. MTON-20.01, Revised 21-01-2017

Evers Decl. - Attachment B Pl. Ex. 63
p. 1725
